                Case 5:20-mj-71227-MAG Document 36 Filed 07/27/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUS (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 20-mj-71227-MAG
                                                      )
14            Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER AS TO
                                                      )   WAIVER OF TIME AND TO CONTINUE
15       v.                                           )   ARRAIGNMENT
                                                      )
16   DANIEL CASTRO ROMERO,                            )
                                                      )
17            Defendant.                              )
                                                      )
18
19            The United States, by and through its counsel of record, and defendant, Daniel Castro Romero, by
20 and through his counsel of record (collectively, the “Parties”), agree and stipulate:

21            Whereas, the defendant was picked up from Santa Clara County Jail and made his initial
22 appearance on a Complaint on September 2, 2020.

23            Whereas, after several continuances requested by the parties, the Court continued the preliminary
24 hearing/arraignment on an anticipated Indictment or Information to July 28, 2021, at 1:00 p.m.

25            Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time
26 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

27 within 30 days of arrest). The Parties further agree that this waiver of time is necessary for review of

28 discovery by the defense and to discuss possible pre-indictment resolution of the case, but the Parties also

     Stipulation and Proposed Order                   1
     CR 20-mj-71227-MAG
               Case 5:20-mj-71227-MAG Document 36 Filed 07/27/21 Page 2 of 3




 1 agree and acknowledge that an agreement may not be reached.

 2           Whereas, the Parties agree that the defendant has waived time for purposes of 18 U.S.C. § 3161(b)

 3 and Rule 5.1(c), specifically, that time be waived from July 28, 2021 to September 27, 2021, for purposes

 4 of 18 U.S.C. § 3161(b) and Rule 5.1(c), that the preliminary hearing need not occur until September 27,

 5 2021 and that the government need not file an information or indictment until September 27, 2021.

 6           Whereas, the Parties agree that defendant’s preliminary hearing or arraignment on the information

 7 or indictment should be continued from July 28, 2021, to September 27, 2021, at 1:00 p.m.

 8

 9                                                       Respectfully submitted,

10 DATED: July 27, 2021                                  STEPHANIE M. HINDS
                                                         Acting United States Attorney
11

12                                                       /s/ Jeffrey A. Backhus
                                                         JEFFREY A. BACKHUS
13                                                       Assistant United States Attorney

14

15

16
     DATED: January 27, 2021
17                                                       /s/ Severa Keith
                                                         SEVERA KEITH
18                                                       Assistant Federal Public Defender
                                                         Attorney for Daniel Castro Romero
19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                  2
     CR 20-mj-71227-MAG
               Case 5:20-mj-71227-MAG Document 36 Filed 07/27/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2           Upon agreement and stipulation of the United States, the defendant Daniel Castro Romero, and

 3 their respective counsel of record, and good cause appearing, IT IS HEREBY ORDERED that time be

 4 waived from July 28, 2021 to September 27, 2021, for purposes of 18 U.S.C. § 3161(b) and Rule 5.1(c),

 5 that the preliminary hearing need not occur until September 27, 2021, and that the government need not

 6 file an information or indictment until September 27, 2021. Additionally, the preliminary hearing or

 7 arraignment on the information or indictment should be continued from July 28, 2021 to September 27,
   2021, at 1:00 p.m.
 8

 9
     IT IS SO ORDERED.
10

11
     DATED:                                                    _____________________________
12                                                             HON. SUSAN VAN KEULEN
                                                               United States Magistrate Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                 3
     CR 20-mj-71227-MAG
